Citation Nr: 0943503	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  08-16 424	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a leg disability to 
include thromboembolic disease, claimed as a residual of an 
insect bite.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1962 to March 
1967.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania.

The November 2007 rating decision on appeal, the RO also 
denied the Veteran's claim for entitlement to service 
connection for arteriosclerotic heart disease.  In his May 
2008 VA Form 9, the Veteran indicated that he was only 
appealing the issue of entitlement to service connection for 
a leg disability.  He has not submitted a substantive appeal 
with regard to the issue of service connection for 
arteriosclerotic heart disease, and the issue has not been 
certified for appeal.  Accordingly, the Board will not 
consider this issue.

In November 1997, the RO denied entitlement to service 
connection for an insect bite of the left leg.  The Veteran 
did not submit a notice of disagreement with this decision 
and it is final.  38 U.S.C.A. § 7105 (West 2002).  In the 
current appeal the Veteran has also contended that he has a 
current leg disability as a residual of an in-service insect 
bite.  The record contains diagnoses of a current left leg 
disability that was not considered at the time of the 
November 1997 decision.  A claim premised on a new diagnosis 
not previously considered, is adjudicated as a new claim.  
Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Accordingly, 
the Board will adjudicate this appeal as a new claim without 
the requirement that there be new and material evidence to 
reopen the previously denied claim.

The RO did not explicitly consider the diagnosis of varicose 
veins in denying service connection for a leg disability.  
The United States Court of Appeals for Veterans Claims 
(Court) has held, however, that when a veteran submits a 
claim for service connection, he or she is not seeking 
service connection for a specific diagnosis, but for a 
symptoms of a disability, regardless of how those symptoms 
are diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDING OF FACT

1.  Current varicose veins were identified on the examination 
when the Veteran was accepted for service, but increased in 
severity during service.

2.  Thromboembolic disease, or a leg disability other than 
varicose veins, was not present in service or until years 
thereafter and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  Varicose veins pre-existed service but were aggravated 
therein.  38 U.S.C.A. § 1110, 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2009).

2.  Thromboembolic disease, or other leg disability, was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
with regard to varicose veins, further assistance is 
unnecessary to aid the veteran in substantiating that aspect 
of his claims.  

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), 
see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a July 2007 letter, issued prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for service 
connection.  The letter satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claim, by the July 2007 letter.  

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim, as was done here.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, and records of VA and 
non-VA treatment.  Additionally, the Veteran was provided an 
adequate examination in June 2009 for his claim.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. 
Cir. Sept. 14, 2009).  

 "[L]ay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Analysis

The Veteran contends that an insect bite to his left leg in 
service led to an infection in the left leg, which caused him 
to develop other problems with the left leg, including a 
disorder which caused blood clots (thromboembolic disease).

Service treatment records show that the Veteran was noted to 
have mild varicose veins in both popliteal spaces at the time 
of his enlistment into the military in June 1962.  They also 
show that in March 1965, it was noted that the Veteran had 
large varicosities of the post and lateral left knee with 
mild symptoms.  The examiner also noted that he suspected 
that in time, the Veteran would require ligation and 
stripping, but he saw no indication for surgery at that time.  

Service treatment records confirm that the Veteran sustained 
an insect bite to the left leg in January 1966.  On 
examination there was cellulitis.  However, the records show 
that the Veteran fully recovered from the bite and was able 
to return to full military duties and to complete his tour in 
Vietnam.  

Service treatment records are negative for any evidence of 
any permanent residuals or development of a chronic 
disability as a result of the insect bite or infection.  In 
the report of medical history completed for separation from 
service, the Veteran reported varicose veins in the left leg.  
On his discharge examination in March 1967, no disability of 
the left leg was noted and the Veteran's lower extremities 
were evaluated as normal.  

The post-service medical evidence of record includes 
treatment records from R.H., MD; treatment records from N.A., 
MD; treatment records from York Hospital in York, 
Pennsylvania; treatment records from T. Nicholson, MD; 
treatment records from C.H. Bene, MD; and treatment records 
from the HealthSouth Rehabilitation Hospital in New York, New 
York.  The evidence also includes the reports of VA 
examinations conducted in November 2006, July 2007, July 2008 
and June 2009.  

The evidence shows that in 1967, the Veteran developed sudden 
leg weakness and in 1968 and 1979, he underwent ligation and 
stripping of the multiple varicosities of the left lower 
extremity.  The records show that subsequent to his vein 
stripping procedures, the Veteran developed recurrent deep 
vein thrombosis.  In November 1988 and October 1989, the 
Veteran was diagnosed with left thigh thrombophelbitis, and 
in August 1990, he was noted to have chronic lower extremity 
edema, bilaterally, since his venous stripping surgery.  

Treatment notes dated in 1994 from R.H., MD also indicate 
that the Veteran was seen around 1991 for possible blood 
clots in the popliteal area and treated with elevation and 
aspirin, with improvement after a week of treatment.  In 
October 1996, the Veteran had placement of a Greenfield 
filter.  Medical records show that he experienced chronic 
venous insufficiency status post the placement of the 
Greenfield filter.  The record also shows that many years 
after his discharge, the Veteran had several cerebrovascular 
accidents, also noted as strokes, mini strokes and transient 
ischemic attacks.  

The record also shows that in July 2007, the Veteran was 
diagnosed as having patent foramen ovale with intra atrial 
aneurysm.  This condition was treated with the placement of 
an atrial septal closure device.  The post-service medical 
evidence of record also shows that the Veteran has a tobacco 
history of 2-3 packs per day for most of his life, and that 
he has been diagnosed with coronary artery disease many times 
beginning in the 1980's.  He has also been diagnosed with 
atherosclerotic cardiovascular disease.  None of this 
evidence indicates that the Veteran's history of strokes and 
heart problems are related to his current left leg disability 
or to his bilateral varicose veins first noted in service.

In November 2006, a VA examiner opined that the Veteran's 
acute cellulitis following an insect bite in Vietnam set him 
up for chronic recurrent thromboembolic disease, which 
apparently was complicated by a patent atrial septal defect, 
which would explain the multiple peripheral embolic events 
the Veteran has had.  He also opined that it would 
"certainly" explain the Veteran's cerebrovascular accidents 
and "may very well" explain to some extent his coronary 
artery disease.  See November 2006 VA examination report.  
However, the November 2006 VA examiner indicated that he had 
not reviewed the Veteran's claims file at the time of his 
examination.

In a July 2007 addendum to the November 2006 VA examination, 
the examiner opined, that it was at least as likely as no 
that the Veteran's disability from strokes was secondary to 
his service-connected venous insufficiency.  He still did not 
have access to the Veteran's claims file

The July 2008 VA examiner indicated that he would need to 
resort to mere speculation to offer an opinion on the 
relationship between the Veteran's varicose veins and 
strokes.  He also noted that it appeared that the Veteran's 
strokes were more related to the atherosclerotic heart 
disease and vessel disease that he sustained.  

The same examiner opined that the Veteran's military service, 
which included the in-service insect bite and subsequent leg 
infection, may have aggravated the pre-existing varicose 
veins.

Most recently, a June 2009 VA examiner opined that the 
Veteran's stroke history would not be considered caused by or 
a result of the condition of the left lower leg varicose 
veins condition noted during service.  His rationale was that 
the Veteran had evidence of peripheral vascular disease, 
specifically the condition of left carotid stenosis, as well 
as the anatomical condition of patent foramen ovale with 
intra-atrial aneurysm (a condition the Veteran was born 
with), which would be considered more likely causative 
factors based upon the history of the clinical course of 
events.  He also noted that since correction of the patent 
foramen ovale, as well as the left carotid endarterectomy, 
the Veteran's medical history had been silent for strokes.  

The examiner also noted that objectively, evidence regarding 
deep vein thrombosis history would be considered speculative 
as to a relationship to left leg varicosities, and the 
Veteran's tobacco history (2-3 packs a day for most of his 
life) would likely be a more pertinent factor regarding the 
Veteran's history of chronic venous insufficiency of the 
lower extremities.  He also opined that even if the Veteran's 
lower extremities were normal, his stroke history would 
likely remain present based upon his other noted medical 
history.

In a July 2007 treatment note, W.J.N, MD indicated that the 
Veteran had a mobile atrial septal aneurysm and a sizable 
patent foramen ovale, which were "undoubtedly" the source 
of the Veteran's strokes.  See treatment records from R.H., 
MD dated July 2007.

Varicose Veins

Inasmuch as varicose veins were noted on the examination when 
the Veteran was accepted for service, the presumption of 
soundness is not for application.  38 U.S.C.A. § 1111.  
Service connection would require a showing that the pre-
existing disability was aggravated in service.  38 U.S.C.A. 
§ 1153.  Aggravation is presumed if the disability increased 
in severity during service, unless the increase is attributed 
to natural progression; but aggravation will not be conceded 
where there was no increase in the underlying disability 
during service.  38 C.F.R. § 3.306(a), (b).

The evidence of aggravation consists of the 1965 report which 
seems to show that the varicose veins were covering a larger 
area than was reported on the examination for entrance into 
service, the fact that the veteran underwent surgery for 
varicose veins shortly after service, and the opinion of the 
VA examiner in July 2008.

There is evidence against a finding of aggravation.  This 
consists mainly of the negative report of examination for 
separation from service, and the fact that the disability was 
described as mild on both the entrance examination and in the 
1965 treatment record.  The evidence, however, is in at least 
equipoise on the question of aggravation.  Resolving such 
doubt in the Veteran's favor, the Board finds that current 
varicose veins pre-existed service, but were aggravated 
therein.  Accordingly, service connection is granted.  
38 U.S.C.A. § 5107(b).

Thromboembolic disease or other left leg disability

The record confirms that the Veteran has current 
thromboembolic disease.  The record also confirms that the 
Veteran had an insect disease with cellulitis in service.  
Hence two of the three elements needed for service connection 
are demonstrated.

There is conflicting evidence on the remaining question, 
namely whether the current thromboembolic disease is related 
to service.  

The favorable evidence consists of the opinions of the 
examiner who provided the November 2006 examination and the 
July 2007 addendum.  The value of these opinions is weakened 
by the fact that the examiner did not provide any diagnoses.  
The examiner did not have access to the claims folder and 
reported that the Veteran had difficulty communicating.  The 
opinions do not appear to be based on a history that is 
supported by the record.  For instance, the examiner reported 
in the 2007 addendum that the Veteran had damaged his 
vascular system in Vietnam, whereas the record does not 
disclose any evidence of such injury, and the same examiner 
did not report such a history in the 2006 examination report.  
While the examiner reported that the cellulitis "set [the 
Veteran] up" for thromboembolic disease, there was no 
rationale for this opinion.

The July 2008 examiner provided no opinion with regard to 
thromboembolic disease.  This opinion is, therefore "non-
evidence."  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 
2009).

The June 2009 opinion was the product of a review of the 
claims folder, consideration of the Veteran's statements, and 
an accurate history.  The examiner provided a detailed 
rationale for the opinion.  This opinion is thus the most 
probative.  The opinion is against a link between current 
thromboembolic disease and the insect bite or varicose veins 
in service.  As the most probative evidence is against the 
claim, the weight of the evidence is against the grant of the 
benefit sought.

There is no claim or showing of another leg disability.  
Accordingly, service connection is denied for thromboembolic 
disease or any other disability of the legs.  


ORDER

Service connection for thromboembolic disease or other leg 
disability is denied.

Service connection for varicose veins is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


